Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to that the subject of Abstract 48269. In accordance with stipulation and following the decision cited, it was held that an allowance of 2J4 percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. The protest was sustained to this extent.